internal_revenue_service department of the treasury index number u i l no washington dc person to contact telephone number refer reply to cc dom p si plr-108856-99 date date number release date legend company state a corp x a b c this letter responds to a letter dated date requesting a ruling on behalf of company under sec_1362 of the internal_revenue_code the information submitted discloses that company was incorporated on a under the laws of state company made an election to be an s_corporation effective for its tax_year beginning on b company currently has several shareholders all of whom company represents are eligible s_corporation shareholders on c company acquired in a taxable purchase all of the assets of corp x for a purchase_price set in the corporations’ asset purchase agreement in addition to the stated purchase_price sec_3_7 of the agreement provided that shares of company stock are to be issued to corp x’s controlling shareholder a as additional consideration for the purchase of the assets accordingly company transferred shares of its stock to the individual shareholder of corp x as part of the asset purchase plr-108856-99 price in connection with a recent refinancing transaction company learned of the effect of the transfers on its s election company then began preparing its request for inadvertent termination relief company represents that there was no tax_avoidance or retroactive tax planning involved in the termination in addition company represents that the termination occurred because of the lack of knowledge of the shareholder eligibility rules for s_corporations sec_1361 defines the term s_corporation as with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines a small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that among other requirements does not have as a shareholder a person other than an estate and other than a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1362 provides that an election to be an s_corporation shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation sec_1362 provides that the termination shall be effective on or after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary for that period then notwithstanding the circumstances resulting in termination the corporation shall be treated as an s_corporation during the period specified by the secretary after applying the relevant law to the facts submitted and the representations made we conclude that company’s s_corporation_election terminated on c as a result of the transfer of company stock to corp x we also conclude that the termination was inadvertent within the meaning of sec_1362 we further conclude that under the provisions of sec_1362 company will be treated as an s_corporation on c and thereafter provided company had a valid s plr-108856-99 corporation election and that election was not otherwise terminated under sec_1362 a will be treated as the shareholder of company for the shares held momentarily by corp x during the termination period accordingly all shareholders of company in determining their respective income_tax liabilities must take into account their pro_rata shares of the separately and nonseparately computed items of company under sec_1366 makes adjustments to stock basis under sec_1367 and take into account any distributions made by company under sec_1368 if company or the shareholders fail to treat company as described above this ruling shall be null and void except as specifically set forth above we express no opinion concerning the federal tax consequences of the foregoing facts specifically we express no opinion on whether company otherwise qualifies as an s_corporation this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours jeff erickson assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
